DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 29 Aug 2022 has been entered.  Claims 24, 26-33, 35-39, and 55-56 are pending in the application with claims 25 and 34 cancelled.  Claims 24, 32-33, 35, and 39 are currently amended.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 18 Mar 2022. However, applicant has not addressed the claim objections, which are restated below in addition to new claim objections.
The necessity of the prior nonstatutory double patenting rejections has been obviated by the amendment to the claims.
The prior 35 U.S.C. 102(a)(1) rejection based on Graham et al. (U.S. Pub. 2014/0373840) is withdrawn as requested based on the amendment to the claims (Pg. 8).
Claim Objections
Claim(s) 26-32 and 39 is/are objected to because of the following informalities:
Each of claims 26-32 recite dependence upon canceled claim 25 and should instead recite dependence on claim 24
Claim 27, Ln. 1-2 recites “the different than” which should read “different than”
Claim 32, Ln. 3 recites “to form at least in part of the breathing tube” which appears better understood as “to form at least a part of the breathing tube”
Claim 39, Ln. 3 recites “to form at least in part of the breathing tube” which appears better understood as “to form at least a part of the breathing tube”
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 29 Aug 2022 have been fully considered but they are not persuasive.
Regarding amended claim 24 applicant initially argues that Smith (U.S. Pub. 2012/0325219) fails to teach or suggest either the intermediate connector or the sheath of the claim (Pg. 7). Specifically, applicant argues that Smith does not disclose a connector because Smith is a single continuous tube (Pg. 7). Examiner respectfully notes that the intermediate connector, as recited in claim 24, is not required to be removable from either of the first segment or the second segment. Further, the intermediate connector of claim 24 is not recited as having any particular structure which allows it to provide the connection between the first segment and the second segment. Thus, the positioning of bellows segment 18 and/or straight segment 20 in an intermediary position between other bellows segments 18 and/or straight segments 20 allow its reading under broadest reasonable interpretation as the intermediate connector of claim 24.
Applicant specifically argues regarding the sheath that the sleeve in Smith which provides noise dampening will not necessarily be functional to perform the recited functions of maintaining flexibility and dampening displacement during gas flow (Pg. 7). Examiner respectfully disagrees with this position and draws particular attention to the discussion in ¶0029 of the particular materials which may be used as headgear component 16. Those materials include: one or more of fabric, foam, viscoelastic foam, molded silicone, and a gel material. Examiner respectfully submits that at a minimum the use of fabric as the material for headgear component 16 would be expected to maintain flexibility of tubing assembly 14 within headgear component 16 while dampening at least a measure of displacement of tubing assembly 14 within headgear component 16.
The 35 U.S.C. 102(a)(1) rejection based on Smith is thus maintained. The same discussion also applies to the 35 U.S.C. 102(a)(1) rejection of claim 33 based on Smith.
Regarding amended claim 24 applicant further argues that  Graham et al. (U.S. Pub. 2014/0373840) and Buswell et al. (WO 2014/077706 A1) do not teach or suggest the limitations of the claim, again with attention drawn to the intermediate connector and the sheath of the claim (Pg. 8). Specifically, applicant argues that the intermediate connector cited from Buswell is not the same as the intermediate connector of the claim (Pg. 8). Buswell, attributable to the same assignee as the instant application, particularly refers to element 214 as “an intermediate connector … to electrically couple elements of the first and second segments 202a, 202b of the inspiratory limb 202” (¶0067). Examiner respectfully submits that the intermediate connector of claim 24 is not recited as having any particular structure which allows it to provide the connection between the first segment and the second segment and that thus the intermediate connector 214 of Buswell is fairly readable under broadest reasonable interpretation as the intermediate connector of the claim which connects between two segments of a breathing tube.
Applicant then further argues that the sheath of Graham does not explicitly recite the functionality recited of the sheath in claim 24 and would not inherently provide the recited functionality (Pg. 8). In regard to the “maintain flexibility” function of the sheath Examiner draws attention to at least the discussion in ¶0092 of Graham that “the [sheath] material used should be balanced with the need to maintain flexibility of the conduit 203.” In regard to the “dampen displacement” function of the sheath Examiner draws attention to at least the discussion in ¶0091 of Graham that “the sheath 227 may be applied about wall 211 as an extruded outer layer, as a wrapping about the wall 211, or as a sleeve that is slid or pulled into position about the wall 211.” Examiner thus respectfully submits that the sheath 227 of Graham would be expected to satisfactorily perform the functions recited of the sheath in claim 24.
The prior 35 U.S.C. 102(a)(1) rejection based on Graham is withdrawn based on the amendment to the claims. However, the prior 35 U.S.C. 103 rejection based on Graham in view of Buswell is maintained. The same discussion also applies to amended claim 33.
Examiner notes that applicant has not provided any particular arguments related to the 35 U.S.C. 103 rejections beginning from Bedford et al. (U.S. Pub. 2012/0125333). The rejections beginning from Bedford are thus maintained.
Applicant may wish to consider claiming a particular material of the sheath which particularly allows the sheath to perform the recited functions, as was discussed in the telephonic interview of 21 May 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24, 26-27, 29-31, 33, 36-38, and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. 2012/0325219).
Regarding claim 24, Smith discloses a breathing tube (Fig. 1 #14, 16; ¶0019) comprising: a first segment (e.g. Fig. 3 #20; ¶0020) of the breathing tube having a first flexibility; a second segment (e.g. Fig. 3 #18 or second #20; ¶0020) of the breathing tube having a second flexibility; an intermediate connector (Fig. 3 segment(s) #18 and/or 20 between two other segments) connecting the first segment to the second segment; and a sheath (Fig. 1 #16; ¶¶0028-0029) overlaying the first segment, wherein the sheath is capable of maintaining flexibility and dampening displacement during gas flow (¶0029 – e.g. fabric). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material options disclosed of headgear component 16 (¶0029 – e.g. fabric) are capable, at least to a limited extent, of performing the functions recited of the sheath. The breathing tube of the claim could be alternately read to include the full tubing assembly 14 and headgear component 16 of Fig. 2. It is noted that the term “segment” in the claim is understood to refer to an identifiable element and not merely an arbitrary portion of the breathing tube. Regarding the “sheath,” for example, two straight segments 20 in Fig. 3 have a bellows segment 18 as an intermediate connector. Further, a straight segment 20 and a bellows segment 18 in Fig. 3 which do not directly contact have as an intermediate connector another straight segment 20 and/or another bellows segment 18.
Regarding claim 26, Smith discloses the second flexibility is the same as the first flexibility (when the two segments are either both #18 or both #20).
Regarding claim 27, Smith discloses the second flexibility is different than the first flexibility (when the two segments are one #18 and one #20).
Regarding claim 29, Smith discloses the sheath is around at least one of the first segment or the second segment (Fig. 1; ¶0019), and extending at least a partial length of the at least one segment (Fig. 1).
Regarding claim 30, Smith discloses the sheath is around at least one of the first segment or the second segment (Fig. 1; ¶0019), and extending substantially along a whole length of the at least one segment (Fig. 1).
Regarding claim 31, Smith discloses the sheath is around the first segment and the second segment (Fig. 1; ¶0019), and extending at least a partial length of each segment (Fig. 1).
Regarding claim 33, Smith discloses a breathing tube (Fig. 1 #14, 16; ¶0019) comprising: a distal end segment (e.g. upper Fig. 3 #20 or #18; ¶0020) of the breathing tube having a first flexibility; a patient interface end segment (e.g. lower Fig. 3 #20 or #18; ¶0020) of the breathing tube having a second flexibility, wherein the second flexibility is the same as the first flexibility (both segments are either #20 in Fig. 3 or #18 in Fig. 3); an intermediate connector (Fig. 3 #18 between two #20 or Fig. 3 #20 between two #18) connecting the distal end segment to the patient interface end segment; and a sheath (Fig. 1 #16; ¶¶0028-0029) overlaying the distal end segment, wherein the sheath is capable of maintaining flexibility and dampening displacement during gas flow (¶0029 – e.g. fabric). The recitation of one end being a “humidifier” end segment is given limited patentable weight in the absence of the positive claiming of a humidifier. The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material options disclosed of headgear component 16 (¶0029 – e.g. fabric) are capable, at least to a limited extent, of performing the function recited of the sheath. The breathing tube of the claim could be alternately read to include the full tubing assembly 14 and headgear component 16 of Fig. 2. It is noted that the term “segment” in the claim is understood to refer to an identifiable element and not merely an arbitrary portion of the breathing tube.
Regarding claim 36, Smith discloses the sheath extending at least a partial length of the distal end segment (Fig. 1).
Regarding claim 37, Smith discloses the sheath extending substantially along a whole length of the distal end segment (Fig. 1).
Regarding claim 38, Smith discloses the sheath is around the distal end segment and the patient interface end segment (Fig. 1; ¶0019), and extending at least a partial length of each segment (Fig. 1).
Regarding claim 55, Smith discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶0029). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material options disclosed of headgear component 16 (¶0029 – e.g. fabric) are capable, at least to a limited extent, of performing the function recited of the sheath. 
Regarding claim 56, Smith discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶0029). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material options disclosed of headgear component 16 (¶0029 – e.g. fabric) are capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24, 27-32, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (U.S. Pub. 2014/0373840) in view of Buswell et al. (WO 2014/077706 A1; as cited on the Information Disclosure Statement filed 25 Nov 2019).
Regarding claim 24, Graham discloses a breathing tube (Fig. 1 #103 as Fig. 2C #201; ¶¶0089-0095) comprising: a first segment (Fig. 2C #203; ¶0089) of the breathing tube having a first flexibility; a sheath (Fig. 2C #227; ¶¶0089-0095) overlaying the first segment, wherein the sheath is capable of maintaining flexibility and dampening displacement during gas flow (¶¶0089-0095 – e.g. “maintain flexibility” in ¶0092 and extruded outer layer in ¶0091). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of external sheath 227 are capable, at least to a limited extent, of performing the function recited of the sheath. It is noted that the term “segment” in the claim is understood to refer to an identifiable element and not merely an arbitrary portion of the breathing tube.
Buswell teaches a breathing tube (Figs. 1-2 #202; ¶¶0061, 0065) including a first segment (Fig. 2 #202a; ¶¶0064-0067) and a second segment (Fig. 2 #202a; ¶¶0064-0067); and an intermediate connector (Fig. 2 #214; ¶0067) connecting the first segment to the second segment. Buswell teaches a two segment breathing tube as providing the benefit of forming an inspiratory tube adapted to be partially placed within an incubator, the two segments allowing differential zone heating control within the breathing tube in response to the incubator, and the connector between the two segments shielding electrical components within the breathing tube from an external environment (¶¶0064-0067).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Graham a second segment of the breathing tube having a second flexibility; and an intermediate connector connecting the first segment to the second segment in order to provide the benefit of forming an inspiratory tube adapted to be partially placed within an incubator, the two segments allowing differential zone heating control within the breathing tube in response to the incubator, and the connector between the two segments shielding electrical components within the breathing tube from an external environment in view of Buswell. The claim makes no requirement on the degree of flexibility of the second segment.
Regarding claim 27, Graham teaches the invention as modified above and further suggests as obvious the second flexibility is different than the first flexibility (¶0054). Graham desires different stiffness, considered as directly relatable to flexibility, between the two ends of the inspiratory tube (e.g. ¶0054).
Regarding claim 28, Graham teaches the invention as modified above and further suggests as obvious the intermediate connector secures at least one end of the sheath (¶0089). Graham teaches the sheath 227 as secured to ends of the tube 201 (¶0089) which is considered to obviously suggest the location of the connector in Buswell.
Regarding claim 29, Graham teaches the invention as modified above and further teaches the sheath is around at least one of the first segment or the second segment (Fig. 2C; ¶0091), and extending at least a partial length of the at least one segment (Fig. 2C).
Regarding claim 30, Graham teaches the invention as modified above and further teaches the sheath is around at least one of the first segment or the second segment (Fig. 2C; ¶0091), and extending substantially along a whole length of the at least one segment (Fig. 2C).
Regarding claim 31, Graham teaches the invention as modified above and further suggests as obvious the sheath is around the first segment and the second segment (Fig. 2C; ¶0091), and extending at least a partial length of each segment (Fig. 2C). Graham teaches sheath 227 as extending the full length of the inspiratory tube (Fig. 2C; ¶¶0089-0095)
Regarding claim 32, Graham teaches the invention as modified above and Buswell as incorporated therein further teaches the first segment is a composite tube (Figs. 17A-17C #1201; ¶¶0135-0136) having a first elongate member (Fig. 17B #1203; ¶0137) comprising a hollow body spirally wound to form at least in part of the breathing tube, and a second elongate member (Fig. 17B #1205; ¶0140) spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of the lumen of the breathing tube (Fig. 17B).
Regarding claim 55, Graham teaches the invention as modified above and further teaches the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶¶0089-0095). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of external sheath 227 are capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim(s) 33, 36, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (U.S. Pub. 2012/0125333).
Regarding claim 33, Bedford discloses a breathing tube (Fig. 14 two conduits interconnected; ¶¶0254-0256) comprising: a humidifier end segment (Fig. 14 one #8; note humidifier in system of Fig. 6) of the breathing tube having a first flexibility; a patient interface end segment (Fig. 14 one #8) of the breathing tube having a second flexibility, wherein the second flexibility is the same as the first flexibility (conduit sections 8 are the same); an intermediate connector (Figs. 8-9 #9; ¶0232) connecting the humidifier end segment to the patient interface end segment.
Bedford, in the cited embodiment, fails to disclose a sheath overlaying the humidifier end segment, wherein the sheath is configured to maintain flexibility and dampen displacement during gas flow. The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114).
However, Bedford alternately teaches that a conduit of the invention (Figs. 1-2; ¶¶0162-0168) can be formed with an outer insulation layer (#23; ¶0165). An outer insulation layer is readable as a sheath. Bedford teaches an outer insulation layer as providing the benefit of allowing a heating element to be in direct contact with the breathable gas within the hose without causing short circuit (¶0165).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the initially cited embodiment of Bedford a sheath overlaying the humidifier end segment in order to provide the benefit of allowing a heating element to be in direct contact with the breathable gas within the hose without causing short circuit further in view of Bedford. The material disclosed of outer insulation layer 23 is capable, at least to a limited extent, of performing the function recited of the sheath. The insulation layer 23 would be obviously applied to any heated conduit in Bedford.
Regarding claim 36, Bedford teaches the invention as modified above and further teaches the sheath extending at least a partial length of the humidifier end segment (Figs. 1-2).
Regarding claim 56, Bedford discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶0165). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of outer insulation layer 23 is capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim(s) 33, 35-38, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (U.S. Pub. 2012/0125333) in view of Graham et al. (U.S. Pub. 2014/0373840).
Regarding claim 33, Bedford discloses a breathing tube (Fig. 14 two conduits interconnected; ¶¶0254-0256) comprising: a humidifier end segment (Fig. 14 one #8; note humidifier in system of Fig. 6) of the breathing tube having a first flexibility; a patient interface end segment (Fig. 14 one #8) of the breathing tube having a second flexibility, wherein the second flexibility is the same as the first flexibility (conduit sections 8 are the same); an intermediate connector (Figs. 8-9 #9; ¶0232) connecting the humidifier end segment to the patient interface end segment.
Bedford, in the cited embodiment, fails to disclose a sheath overlaying the humidifier end segment, wherein the sheath is configured to maintain flexibility and dampen displacement during gas flow. The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114).
Graham teaches an inspiratory tube (Fig. 1 #103 as Fig. 2C #201; ¶¶0089-0095) comprising an external sheath (Fig. 2C #227; ¶¶0089-0095 – e.g. “maintain flexibility” in ¶0092 and extruded outer layer in ¶0091) overlaying a first segment. Graham teaches an external sheath as providing the benefits of improving thermal performance of the tube and securing conductive filaments in place to prevent heat loss due to cool air currents impinging on the tube wall while maintaining flexibility of the conduit under the sheath (¶¶0089, 0091-0092).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bedford a sheath overlaying the humidifier end segment in order to provide the benefits of improving thermal performance of the tube and securing conductive filaments in place to prevent heat loss due to cool air currents impinging on the tube wall while maintaining flexibility of the conduit under the sheath in view of Graham. The material disclosed of external sheath 227 is capable, at least to a limited extent, of performing the function recited of the sheath. The external sheath 227 would be obviously applied to any conduit segment or segments along the inspiratory tube in Bedford.
Regarding claim 35, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the intermediate connector secures at least one end of the sheath (¶0089). Graham teaches the sheath 227 as secured to ends of the tube 201 (¶0089), the location of a connector.
Regarding claim 36, Bedford teaches the invention as modified above and further teaches the sheath extending at least a partial length of the humidifier end segment (Figs. 1-2). See also Fig. 2C of Graham.
Regarding claim 37, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the sheath extending substantially along a whole length of the humidifier end segment (Fig. 2C). Tube 201 may be obviously considered as suggestive to one of ordinary skill in the art of equivalent to conduit 8 of Bedford in terms of how manufacturing will be performed.
Regarding claim 38, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the sheath is around the humidifier end segment and the patient interface end segment (Fig. 2C; ¶0091), and extending at least a partial length of each segment (Fig. 2C). Graham teaches sheath 227 can be a sleeve that is slid or pulled into position, which would obviously allow it to fit two interconnected conduits 8 of Bedford while performing its same intended function.
Regarding claim 56, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶¶0089-0095). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The materials disclosed of external sheath 227 are capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (U.S. Pub. 2012/0125333) in view of Graham et al. (U.S. Pub. 2014/0373840) and further in view of Buswell et al. (WO 2014/077706 A1; as cited on the Information Disclosure Statement filed 25 Nov 2019).
Regarding claim 39, Bedford teaches the invention as modified above but fails to teach the humidifier end segment is a composite tube having a first elongate member comprising a hollow body spirally wound to form at least a part of the breathing tube, and a second elongate member spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of a lumen of the breathing tube.
Buswell teaches a breathing tube (Figs. 17A-17C #1201; ¶¶0135-0136) having a first elongate member (Fig. 17B #1203; ¶0137) comprising a hollow body spirally wound to form at least in part of the breathing tube, and a second elongate member (Fig. 17B #1205; ¶0140) spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of the lumen of the breathing tube (Fig. 17B). Buswell teaches a composite tube as providing the benefit of being useable with a respiratory humidification system to reduce condensation and rain out and maintain a more desirable or targeted temperature profile along the length of the inspiratory limb (¶0135).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bedford the humidifier end segment is a composite tube having a first elongate member comprising a hollow body spirally wound to form at least a part of the breathing tube, and a second elongate member spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of a lumen of the breathing tube in order to provide the benefit of being useable with a respiratory humidification system to reduce condensation and rain out and maintain a more desirable or targeted temperature profile along the length of the inspiratory limb in view of Buswell.
Conclusion
Similar rejections to the above reading from Smith can also be made from Huber (U.S. Pub. 2004/0065335 – Fig. 5) and Veliss et al. (U.S. Pub. 2008/0047560 – Fig. 6-2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785